Citation Nr: 1744438	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to July 1967.  The Veteran died in October 2011.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2013, a statement of the case was issued in April 2014, and a substantive appeal was received in June 2014.  

In April 2016, the appellant withdrew her request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's exposure to herbicides during active service and renal cancer which caused his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1116, 1310, 5107(b) (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran died in October 2011.  The death certificate lists the Veteran's cause of death as renal cell cancer.  06/25/2012 Death Certificate.  Thus, element (1) has been met.  The appellant asserts that the Veteran's renal cell cancer was due to in-service herbicide exposure.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The Veteran's service personnel records reflect that the he served in Vietnam during his period of honorable service during the applicable time period, and thus he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f); 09/1/2014 Military Personnel Record; 09/11/2014 DD 214 Certified Original-Certificate of Release or Discharge from Active Duty.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (Sept. 6, 2013).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, which includes renal cancer.  
See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010); see also Notice, 
77 Fed. Reg. 47924-28 (Aug. 10, 2012).  A presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A § 1113(a); Darby v. Brown, 10 Vet. App. 243 (1997) (stating that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also VAOPGCPREC 18-97 (holding that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 157 (1997).

A June 2010 private treatment record reflects that the Veteran was diagnosed with metastatic renal cell carcinoma.  08/18/2010 Medical Treatment Record-Non-Government Facility.  Presumptive service connection is not warranted for renal cancer.

Records dated in April 2011 reflect that the Veteran had metastatic clear cell renal cell carcinoma to the lungs.  05/27/2011 Medical Treatment Record-Non-Government Facility.  While cancer of the lung is a presumptive disability, a presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a) per the O.G.C. opinion.  

While presumptive service connection is not warranted, the Board has given consideration on a direct basis as to whether the Veteran's renal cancer, which caused his death, is due to exposure to herbicides.  Correspondence dated in February 2015 from M.L.S, M.D., reflects the opinion that the Veteran's renal cancer is due to exposure to herbicides.  Dr. M.L.S. noted review of current literature on Agent Orange as a carcinogen, noting that there was limited suggestive evidence that Agent Orange exposure was causal in prostate cancer but inadequate and insufficient evidence that Agent Orange was causal in renal, urinary, bladder, and testicular cancers.  The examiner stated that while it cannot be determined with certainty that herbicides were the proximate cause of the renal carcinoma, Agent Orange is a known carcinogen.  Although the evidence may be stronger for other types of cancer, that does not exclude it being carcinogenic in multiple tissues.  Dr. M.L.S. stated that there is a long period between exposure to carcinogens and the development of a tumor.  Therefore, even if there were a known association between Agent Orange and renal cell carcinoma, some patients with renal carcinoma die from more prevalent diseases or trauma before the renal cell cancer is discovered.  12/08/2015 Medical Treatment Record-Non-Government Facility.  In support of the opinion, Dr. M.L.S. included multiple treatise articles including a 2010 article from the American Urological Association which discusses a link between Agent Orange and renal cancer.  Id. at 27.  

Based on the positive opinion of Dr. M.L.S., the Board finds that there is an approximate balance of positive and negative evidence regarding the material issue of nexus and resolves doubt in favor of the appellant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on the opinion, the Board finds that the evidence is in equipoise that the Veteran's renal cancer was due to herbicide exposure.  Accordingly, the Board concludes that service connection is warranted for the cause of the Veteran's death.  



ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


